DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2020, has been entered.

Status of Claims
This action is in reply to the communication filed on August 18, 2020.
Claim 1 has been amended and is hereby entered.
Claim 3 has been canceled.
Claims 10 - 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing nonwoven cellulose fiber fabric, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 22, 2020.
Claims 1, 2, 4 – 9, 14 and 15 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on January 13, 2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 - 9, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the limitation “wherein the nonwoven cellulose fiber fabric does not comprise lignin.” Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.  There is no support for this limitation in the specification as filed
Claims 2, 4 – 9, 14 and 15 are rejected as being dependent on claim 1

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4 - 9, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “in a range between.” This renders the claim indefinite because it is unclear if the claim is requiring values only between the claimed values or “in a range” of the claimed values, which would also include values outside the claimed values.
For examination purposes, the claim is interpreted to encompass either limitation.
Claims 2, 4 – 9, 14 and 15 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 9, 14 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US6210801) in view of Cumbers (US4035219).

As per claims 1 and 5, Luo teaches:
A nonwoven cellulose fiber fabric directly manufactured from a lyocell spinning solution, the fabric comprising a network of substantially endless fibers (Column 20, Lines 13 - 20: “In spun bonding, the lyocell fiber is extruded into a tube and stretched by airflow… In general, spun bonded fibers are continuous….”)
Wherein the nonwoven cellulose fiber fabric comprises cellulose and wherein the nonwoven cellulose fiber fabric does not comprise lignin (Column 11, Lines 23 – 30: “Characteristics of pulped wood suitable for use as a starting material in the practice of the present invention include… a lignin content from 0% to about 20% by weight.”)
Luo teaches that the lyocell fibers in the nonwoven web structure can be spun bonded( Column 20, Lines 13 – 20). However, Luo does not teach the specific bonding level claimed.
Cumbers teaches nonwoven webs for use in textiles (Column 3, Lines 12 – 15), which is the same application as that of Luo. Cumbers teaches that nonwovens having a suitable combination of good handle, drape-ability, strength and abrasion resistance can be produced by having a bonded area from about 1 – 20% (Column 3, Lines 12 – 41). Cumbers further teaches:	
Wherein the network exhibits a merging factor of the fibers between 0.5 and 10% (Column 3, Lines 12 – 41: “In producing non-wovens which are especially suited for textile applications… it has been discovered that suitable textile products… [have] the following properties… a bonded area, i.e. the cross sectional area of the bond point multiplied by the number of bond points per unit area, which is from 1% to 20% of the total area, and preferably from about 2% to 10%.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Luo, wherein the nonwoven comprises a bonded area, such as within the claimed range, as taught by Cumbers. One of ordinary skill would have been motivated to make this modification because Cumbers teaches that this level of bonded in nonwoven is desirable for textile applications as the resulting fabrics have improved handle, drape, strength and abrasion resistance (Column 3, Lines 12 – 41). 
The prior art combination appears silent with respect to the property of oil absorbing capability. Since the prior art combination teaches the same structure and composition as disclosed by the Applicant, the property of oil absorbing capability is considered to naturally flow from the structure of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
As per claim 2, Luo teaches:
The fabric comprises a mass per unit area which is smaller than 150 gram per square meter (Table 3 shows an Example of the invention of Luo with a basis weight of 64.79 g/m2)
As per claim 4, Luo teaches:
Wherein at least some individual fibers are twisted with each other (Fig. 14 shows an SEM of a lyocell fiber sample from the compositions of the present invention and shows that the fibers are twisted) 
As per claim 9, Luo teaches:
Wherein the fibers having a copper content of less than 5 ppm and/or a nickel content of less than 2 ppm (Column 5, Lines 31 – 34: “Compositions of the present invention preferably have a copper number of less than 2.0”)
As per claims 14 and 15, Luo teaches:
Products comprising nonwoven cellulose fiber fabrics (Luo teaches that the multilayer nonwoven meltblown fiber webs are suitable for absorbent products (Column 19, Lines 35 – 38]), which is interpreted as reading on at least “a medical application product” in claim 14.)

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US6210801) in view of Cumbers (US4035219) as applied to claims 1, 2, 4, 5, 9, 14 and 15 above, and further in view of White (US20090186189).
As per claims 6 – 8, the prior art combination teaches all the limitations of claim 1. The prior art combination does not teach:
Fibers differing concerning fiber diameter are located at least partially in different distinguishable layers where the distinguishable layers show a visible separation or interface region between the layers
The fibers layers provide different functionality comprising different wicking, different anisotropic behavior, different liquid absorbing capability, different cleanability, different optical properties, different roughness, different smoothness, and different mechanical properties
Wherein the fiber networks in different layers have different merging factors
White teaches hydroentangled products comprising cellulose fibers, which is the same structure as disclosed by Luo. White further teaches that multiple layers of lyocell nonwoven webs may be combined in a sandwich construction and that these webs may be bonded by means of hydroentanglement, which serves to strengthen the composite material ([0047 – 0053]). White also teaches that the hydroentanglement process may be performed with periodic variation, creating embossed impression and different densities in the webs ([0030]). 
Based on the teachings of White, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a second layer of Luo to the initial web. One of ordinary skill would have been motivated to make this modification because White teaches that by adding a second layer and hydroentangling the webs, a nonwoven of improved strength is produced ([0047 – 0053]).
It is the Examiner’s position that a web created in this manner would contain the claimed fibers located at least partially in different visible distinguishable layers of claim 6, and a web where the fibers of different layers are integrally connected in at least one inter layer merging position between the layers, as per claim 7. As the fibers of Luo have a variable fiber diameter (Column 19, Lines 27 – 35), it would naturally follow that different ones of the fibers being located at least partially in different layers differ concerning fiber diameter, as per claim 6. When the lyocell webs are layered and the hydroentanglement process is carried out with periodical variation, as taught by White, the topmost layer will have a different surface morphology (such as that of an embossed layer) than the bottom layer. This top embossed layer, will also result in a layer with a higher merging factor than the bottom layer, as claimed in claim 8. 


Response to Amendments
Applicant’s amendments to the claims, filed August 18, 2020, caused the withdrawal of the rejection of claim 1 as indefinite under 35 U.S.C. 112(b) for the phrase “essentially consists of cellulose alone” as set forth in the office action mailed June 12, 2020.
Applicant’s amendments to the claims, filed August 18, 2020, caused the withdrawal of the rejection of claims 1, 4, 5, 9, 14 and 15 under 35 U.S.C. 102(a)(1) / 103 as anticipated by or obvious over Luo as set forth in the office action mailed June 12, 2020.
Applicant’s amendments to the claims, filed August 18, 2020, caused the withdrawal of the rejection of claims 1, 2, 5, 9, 14 and 15 under 35 U.S.C. 102(a)(1) / 103 as anticipated by or obvious over Luo 2 as set forth in the office action mailed June 12, 2020.
Applicant’s amendments to the claims, filed August 18, 2020, caused the withdrawal of the rejection of claim 3 under U.S.C. 103 as obvious over Luo in view of Cumbers as set forth in the office action mailed June 12, 2020.
Applicant’s amendments to the claims, filed August 18, 2020, caused the withdrawal of the rejection of claims 6 – 8 under U.S.C. 103 as obvious over Luo in view of White as set forth in the office action mailed June 12, 2020.

Response to Arguments
Applicant argues that Cumbers only teaches a method for providing bonding in nonwoven fabrics of thermoplastic materials. Examiner respectfully disagrees. Cumbers is not provided to teach a method of bonding nonwoven fabrics. Cumbers teaches that bonding percentages of between 1 – 20% provides improved handle and drape in the resulting fabrics (Column 3, Lines 12 – 41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use an equivalently suitable processing method for lyocell fibers to obtain the bonded percentage taught by Cumbers motivated by the desire to produce a nonwoven with improved handle, drape, strength and abrasion resistance.
Applicant argues that Cumbers does not recognize a merging factor between 0.5 – 10% can provide an improved oil absorption capacity. Examiner respectfully disagrees.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s remaining arguments have been considered but are moot based on the new ground of rejection.

Conclusion
All claims are rejected.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789